internal_revenue_service number release date index number ---------------------------------------------------- ------------------- -------------------------------------- ----------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc pa plr-116060-14 date date legend a ---------------------------------------------------- dear ---------------------------------------------------- this is in response to your letter dated date and subsequent correspondence submitted by your authorized representative the ruling requested is that a does not have a reporting requirement under sec_6045 of the internal_revenue_code with respect to transactions in which it is acting in its capacity as the clearinghouse between two barter trade exchanges on behalf of their respective members facts a provides a marketplace in which barter_exchange members can trade with members of other barter exchanges this marketplace allows a member of one barter_exchange who wishes to purchase a service or good that is not available in the respective member’s barter_exchange to purchase a service or good from a member of another barter_exchange conversely by belonging to a a selling member expands its potential customer base to members in other barter exchanges each separate barter_exchange uses its own trade credit currency within the exchange a charges fees to each member barter_exchange and established its own trade credit currency which allows barter exchanges to effect sales through a using a single trade credit currency to trade on a each barter_exchange must establish its own separate_account and is provided instruction by a as to how to use a’s trading software to effectuate a transaction through a a barter_exchange member will receive an email notification from a indicating that another barter_exchange member wishes plr-116060-14 to purchase from the selling barter_exchange member the seller who is a member of the barter_exchange member must accept the purchase offer for the transaction to be effectuated the ultimate_purchaser and seller are not members of a but are members of their respective barter exchanges pursuant to the rules of a each member barter_exchange assumes ultimate responsibility for all federal tax reporting obligations of the barter transactions occurring through a the barter exchanges file and furnish forms 1099-b to report the proceeds from sales received by their respective members law analysis sec_6045 provides every person doing business as a broker shall when required by the secretary make a return in accordance with such regulations as the secretary may prescribe showing the name and address of each customer with such details regarding gross_proceeds and such other information as the secretary may by forms or regulations require with respect to such business sec_6045 defines a broker as a a dealer b a barter_exchange and c any other person who for consideration regularly acts as a middleman with respect to property or services sec_6045 defines a barter_exchange as any organization of members providing property or services who jointly contract to trade or barter such property or services regulation sec_1_6045-1 provides in relevant part the term broker means any person other than a person who is required to report a transaction under sec_6043 u s or foreign that in the ordinary course of a trade_or_business during the calendar_year stands ready to effect sales to be made by others regulation sec_1_6045-1 provides the term barter_exchange means any person with members or clients that contract either with each other or with such person to trade or barter property or services either directly or through such person the term does not include arrangements that provide solely plr-116060-14 for the informal exchange of similar services on a noncommercial basis regulation sec_1_6045-1 provides that t he following examples illustrate the definitions in paragraph a example the following persons generally are brokers within the meaning of paragraph a i a mutual_fund an underwriter of the mutual_fund or an agent for the mutual_fund any of which stands ready to redeem or repurchase shares in such mutual_fund ii a professional custodian such as a bank that regularly arranges sales for custodial accounts pursuant to instructions from the owner of the property iii a depositary trust or other person who regularly acts as an escrow agent in corporate acquisitions if the nature of the activities of the agent is such that the agent ordinarily would know the gross_proceeds from sales iv a stock_transfer_agent for a corporation which agent records transfers of stock in such corporation if the nature of the activities of the agent is such that the agent ordinarily would know the gross_proceeds from sales v a dividend reinvestment agent for a corporation that stands ready to purchase or redeem shares example the following persons are not brokers within the meaning of paragraph a in the absence of additional facts that indicate the person is a broker ii a person such as a stock exchange that merely provides facilities in which others effect sales vii a clearing_organization conclusion plr-116060-14 based on the facts and information submitted and the representations made the following ruling is issued respecting a a does not have a reporting requirement under sec_6045 of the internal_revenue_code with regard to transactions in which it acts in its capacity as the clearinghouse between two barter exchanges to effect sales on behalf of their respective members except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely ashton trice chief branch procedure administration cc
